Citation Nr: 1628156	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  08-03 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for blood clot in the left leg.

2. Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU) for the period from July 6, 2006 (date of claim) to April 29, 2015.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to May 1992.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from July 2007 and January 2009 rating decisions issued by RO. 

The Veteran testified at a Board hearing held at the RO in September 2008 before a Veterans Law Judge (VLJ). A transcript of that hearing has been made a part of the record. The VLJ who conducted the September 2008 hearing has since retired. 

Pursuant to 38 U.S.C.A. § 7107(c) and 38 C.F.R. §§ 20.707 and 20.717, the Veteran was informed in July 2015 of his right to have another hearing before a different Veterans Law Judge who would ultimately decide his appeal. He was advised that if he did not respond within 30 days from the date of the letter, the Board would assume that he did not want another hearing and proceed accordingly. The Veteran did not respond to the letter. Thus the Board will proceed with adjudication of his claims based on the evidence of record.

The Board remanded these issues in October 2013 for additional development. The development has been completed and the case has been returned to the Board for appellate consideration.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.





FINDINGS OF FACT

1. Deep venous thrombosis/post phlebitic syndrome of the left lower leg is not attributable to service.

2. The Veteran's service-connected disabilities are shown to preclude the Veteran from securing and following substantially gainful employment consistent with his work and education background for the period of the appeal from June 23, 2007 to April 29, 2015.


CONCLUSIONS OF LAW

1. The criteria for service connection for blood clot in the left leg are not met. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2. By extending the benefit of the doubt to the Veteran, the criteria for the assignment of a TDIU rating for the period from June 23, 2007 to April 29, 2015 are met. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The duty to notify was satisfied by letters sent to the Veteran in July 2006 and September 2008. The claims were last adjudicated in April 2015.

The duty to assist the Veteran has also been satisfied. The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board. The Veteran has not identified any other outstanding records that are pertinent to the issue currently on appeal. 

In addition, the Veteran was afforded VA examination in connection with his claims. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The VA examination and the medical opinion obtained in February 2015 are adequate to evaluate the claim for service connection, as the opinion was predicated on a full reading of the service treatment records as well as the private and VA medical records contained in the Veteran's claims file. The examiner considered all of the pertinent evidence of record, including the contentions and statements of the Veteran and provided a complete explanation for the opinions stated, relying on and citing to the records reviewed. 

VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4). See Monzingo v Shinseki, 26 Vet. App. 97 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion" ).

The appeal was remanded to the RO in October 2013. See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). The remand directed that the Agency of Original Jurisdiction (AOJ) schedule the Veteran for VA examination to ascertain the nature and etiology of his claimed disability involving blood clot in the left leg. The Veteran underwent VA examination in February 2015 and the physician opined as to the nature and etiology of the Veteran's claimed disability involving blood clot in the left leg. Accordingly, the Board finds that there has been substantial compliance with the remand and it may proceed to adjudication of this appeal. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for a VA examination. 

Service Connection - Blood Clot Left Leg 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131. Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Veteran contends that he has current disability involving blood clot in the left leg that onset during his period of service. However, the preponderance of the evidence is against a finding that the Veteran's left leg disability (deep venous thrombosis/post phlebitic syndrome of the left lower leg) onset during service or is otherwise attributable to disease or injury sustained during his period of service and the appeal will be denied. 

While June 1990 and March 1992 Reports of Medical History document the Veteran's indication that he suffered from cramps in his legs, the service treatment records do not document treatment for or diagnosis of blood clot of the legs. 

Subsequent to service, a September 2008 VA treatment record reflects that the Veteran was prescribed Warfarin (since May 2008) for treatment for his deep vein thrombosis (DVT) involving the popliteal vein, posteriortibial, peroneal veins.  A July 2009 VA treatment record reflects there was no recurrence of DVT. 

The February 2015 report of VA examination reflects a diagnosis of deep venous thrombosis/post phlebitic syndrome of the left lower leg. The Veteran reported a history of left lower leg DVT diagnosed in 2000. He stated that he was prescribed Lovenox and Coumadin until 2002. He complained of intermittent edema involving his left lower leg that was increased after standing or walking.

The examiner opined that the deep venous thrombosis/post phlebitic syndrome of the left lower leg was less likely than not incurred in or caused by in-service injury, event or illness. The examiner explained that there was a lack of objective evidence to support a finding that the Veteran's period of service was a cause of his current DVT disability. The examiner found that simply any in-service complaints of lower extremity pain and weakness were insufficient as a cause or aggravating factor for the Veteran's current DVT condition.  

Thus, though the Veteran has current disability, the preponderance of the evidence is against a finding of a linkage between the onset of deep venous thrombosis/post phlebitic syndrome of the left lower leg and a period of service. Rather, the evidence shows that the Veteran's current DVT of the left lower leg disability is unrelated to service. (See February 2015 VA examination report).

The only evidence of record supporting this claim are the various general lay assertions. The Veteran was competent to state that he had leg cramps and lower extremity pain and weakness in service. However, he is a lay person and is not competent to establish that he has current deep venous thrombosis/post phlebitic syndrome of the left lower leg as a result. The Veteran is not competent to establish that his current deep venous thrombosis/post phlebitic syndrome of the left lower leg onset as a result of service. He is not competent to offer opinion as to etiology of any current deep venous thrombosis/post phlebitic syndrome of the left lower leg. The question regarding the diagnosis or etiology of such a disability is a complex medical issue that cannot to be addressed by a layperson. In that regard, his allegations are non-specific and are no more than conjecture and do not rise to the type of evidence addressed by Jandreau. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The claim of entitlement to service connection for blood clot in the left leg must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

TDIU

Total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled. 

The central inquiry is "whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  

The Veteran meets the objective, minimum percentage requirements, set forth in 38 C.F.R. § 4.16(a), for award of a TDIU rating on a schedular basis on June 23, 2007, as service connection was in effect for low back pain with paraspinal muscle spasm (rated as 40 percent disabling); peri-rectal abscess (rated as 30 percent disabling); gastritis (rated as 10 percent disabling); tinnitus (rated as 10 percent disabling); hearing loss (rated as non-compensable); and, residual scar of excision pilonidal cyst (rated as non-compensable).

The June 2007 report of VA Spine examination reflects the examiner's opinion that there was no contraindication to light duty employment from the spinal disease standpoint. The examiner found that the Veteran should be able to perform work in a sitting position without lifting, twisting or bending involved. 

The June 2007 report of VA audio examination reflects the audiologist's opinion that the Veteran's hearing loss or tinnitus would not prevent the average person from gainful employment and maintaining that employment as word recognition scores at quiet conversational listening levels were excellent.

In additional June 2007 VA examination, the examiner found that the Veteran may be restricted to a sedentary job due to his back pain; however, no other service-connected disabilities were causing any disability for employment.   

The August 2011 report of VA examination reflects that the Veteran was fully employable without restriction relative to his scars, hiatal hernia, rectal stricture and hearing loss/tinnitus disabilities. Relative to his lumbar spine disability, the physician found that the Veteran was fully employable; however, he would benefit from a job that did not require load lifting of greater than 75-100 pounds.

February 2015 and March 2015 reports of VA examination reflect that the Veteran was capable of sedentary work that allowed for regular change in positions or that allowed for breaks from prolonged standing or walking.

The Veteran's application for a TDIU rating indicated that he had a high school education and that since his discharge from service he worked as a truck driver. On this record, the evidence documented above shows that the Veteran's service-connected lumbar spine disability in concert with his service-connected peri-rectal abscess; gastritis; tinnitus; hearing loss; and, residual scar of excision pilonidal cyst preclude him from realistically obtaining and maintaining any form of gainful employment, consistent with his work and education background since June 23, 2007. Accordingly, the Board finds that a grant of a TDIU rating is warranted for the period from June 23, 2007 to April 29, 2015.

From July 6, 2006 (date of claim) to June 22, 2007, the Veteran did not meet the objective, minimum percentage requirements, set forth in 38 C.F.R. § 4.16(a), for award of a TDIU rating on a schedular basis as service connection was in effect for low back pain with paraspinal muscle spasm (rated as 20 percent disabling); peri-rectal abscess (rated as 30 percent disabling); gastritis (rated as 10 percent disabling); tinnitus (rated as 10 percent disabling); hearing loss (rated as non-compensable); and, residual scar of excision pilonidal cyst (rated as non-compensable).; the combined rating was 60 percent.

In the case of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet these schedular percentage standards, the case should be submitted to the Director, Compensation Service, for extraschedular consideration. The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed. See 38 C.F.R. § 4.16(b).

However, from July 6, 2006 (date of claim) to June 22, 2007, the Veteran was not unable to secure and follow a substantially gainful occupation due to his service-connected disabilities. Rather, the evidence showed that although he may have been restricted to a sedentary job due to his back pain no other service-connected disabilities would have precluded employment. Thus, referral to the Director, Compensation Service for extraschedular consideration is not warranted and the preponderance of the evidence is against the assignment of a TDIU rating for the period from July 6, 2006 to June 22, 2007.   


ORDER

Service connection for blood clot in the left leg is denied.

A TDIU rating for the period from June 23, 2007 to April 29, 2015 only is granted.  



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


